Robertson, Ch. J.
If the case on which this motion was heard be correct, there was a fatal error committed on the former trial. A juror (Meyer) after a challenge to him by the counsel for the defendants had been withdrawn, was challenged by the plaintiff’s counsel for principal cause, which challenge was tried by the court. The juror having stated that “ he was *409opposed to theatrical representations,” the plaintiff’s counsel claimed that he was incompetent, and requested the court to. exclude said juror, to which counsel for the defendants objected. The court excluded said juror, and another was impanneled in his stead, to which decision and course the counsel for the defendant excepted.
Such an opinion entertained by the juror did not show either such relations to the parties, or such bias and incompetency, oh. account of fixed opinion, as amounted, in law, to a conclusion upon the matters in issue in this case, and was therefore only a ground of challenge to the favor.
There must, therefore, be a new trial on the case, with costs to abide the event.
Ordered accordingly.